DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2. Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to insulation disc, classified in B65D 90/10.
II. Claims 17-20, drawn to a method of operation, classified in EO3F 2201/00.

The inventions are independent or distinct, each from the other because:

3. 	Inventions I and II are related as product and process of use. The inventions can be
shown to be distinct if either or both of the following can be shown: (1) the process for using the
product as claimed can be practiced with another materially different product or (2) the product
as claimed can be used in a materially different process of using that product. See MPEP
§ 806.05(h). In the instant case the insulation disc can be used as a plug for bath tub for a cover
for the protection of a food product.

4. Claim(s) 1 is/are generic to the following disclosed patentably distinct species:
 Species 1: Fig. 1-5
Species 2: Fig. 6-9
The species are independent or distinct because as disclosed the different species have mutually
exclusive characteristics for each identified species. In addition, these species are not obvious
variants of each other based on the current record.
Claims 12-14 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention and Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/03/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 recites the limitation "the gasket".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansen (US 5,802,630).

1: Hansen discloses an insulation disc 10 for septic tanks, comprising:

a top layer 28;

a bottom layer 42; and

an insulating layer 38 disposed between the top and bottom layers,

wherein each of the top, bottom and insulating layers are circular in top plan view (fig. 1 and 2).


5: Hansen discloses the insulation disc of claim 1, further comprising a flexible gasket 20 disposed about the outer perimeter of the top layer, wherein the gasket extends circumferentially outward from the top layer (col. 3, ll. 45-60; fig. 3).

16: Hansen disclose the insulation disc of claim 1, further comprising a rope 34 fastened to the top layer (col. 2, ll. 45-65; fig. 2).


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farwell (US 2005/0235584).

1: Farwell discloses an insulation disc 11 for septic tanks, comprising:

a top layer 11a;

a bottom layer 11b; and

an insulating layer 33 disposed between the top and bottom layers,

wherein each of the top, bottom and insulating layers are circular in top plan view ([0048]; fig. 8).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 9-11 s/are rejected under 35 U.S.C. 103 as being unpatentable over Farwell (US 2005/0235584) in view of Holbrook (US 10,640,407).

9-11: Farwell discloses the insulation disc of claim 1, but fails to disclose a hook or eye bolt. Holbrook teaches a cover comprising a center hook 38 or eye bolt disposed through the top layer and located at a radial center thereof, the center hook or eye bolt protruding above the top surface and a plurality of bolts extending vertically through each of the top layer, insulating layer and bottom layer (col. 4, ll. 11-26; fig. 1-2). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the cover of Farwell to include the fastening mechanisms of Holbrook to assist in easily attaching and maintaining the position of the cover on the container. 

Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farwell (US 2005/0235584) Kesterman (WO 98/15474).

5-6: Farwell discloses the insulation disc of claim 1, but fails to disclose a plurality of retention tabs. Kesterman teaches a flexible gasket 38 disposed about the outer perimeter of the top layer, wherein the gasket extends circumferentially outward from the top layer (pg. 8, ll. 7-20; fig. 1). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the layers of Farwell to include the closure configuration of Kesterman to prevent leaking from the closure.

7-8: Farwell discloses the insulation disc of claim 1, but fails to disclose a plurality of retention tabs. Kesterman teaches wherein the bottom layer 42 comprises a plurality of retention tabs 90 defining circumferential extension portions of the bottom layer that extend outward from a main perimeter of the bottom layer (fig. 2). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the layers of Farwell to include the closure configuration of Kesterman to assist in easily attaching and maintaining the position of the cover on the container. 


Claim(s) 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farwell (US 2005/0235584).

3: Farwell discloses the insulation disc of claim 1, wherein the top and bottom layers are formed of a plastic material [0008] but fails to teach HDPE. It would have been obvious to one having ordinary skill in the art at the time of the invention to select HDPE for the disclose plastic material, since it has been held to be within the general skill of worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 MPEP 2144.07 II

15: Farwell discloses the insulation disc of claim 1, but fails to teach specific sizing of the layers. To modify the size of bottom layer into the claimed wider dimension would entail a mere change in size of the components and yield only predictable results. "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007).   A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (US 5,802,630) in view of Pohler (US 2006/0228222).

2: Hansen discloses the insulation disc of claim 1, but fails to disclose depressions or apertures in the cover. Pohler teaches wherein a plurality of apertures are defined in the top layer (fig. 4). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the top layer of Hansen to include the apertures of Pohler to assist in the gripping and removal of the cover form the tank

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (US 5,802,630) in view of Kawano (US 2015/007960)

4: Hansen discloses the insulation disc of claim 1, wherein styrofoam or urethane is used but fails to include a foam with a higher insulating value. Kawano teaches wherein the insulating layer is formed of an extruded polystyrene foam that has an insulating value of R-10 or greater [0092]. It would have been obvious to one having ordinary skill in the art at the time of the invention to select EPS for Styrofoam, since it has been held to be within the general skill of worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 MPEP 2144.07 II


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/Examiner, Art Unit 3735     

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735